       Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 1 of 33




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BHUPENDRA GHANDI and A&Y
FAMILYGROUP INC.,

                    Plaintiffs,
                                              CIVIL ACTION FILE
v.
                                              NO. 1:19-cv-03511-SDG
CRAIG J. EHRLICH, et al.,

                    Defendants.


              DEFENDANTS’ MOTION TO DISQUALIFY
                    PLAINTIFFS’ COUNSEL

      Pursuant Local Rule 83.1(C), Defendants move this Court to disqualify

attorneys for Plaintiffs, HASSAN H. ELKHALIL and CHARLOTTE H. CARTER

(hereafter “Plaintiffs’ Counsel”) because Plaintiffs’ Counsel are necessary and

material witness to facts germane to the claims and defenses in this litigation.

      I.     INTRODUCTION AND SUMMARY

      As Defendants have explained in greater detail in their Brief in Support of

Defendants’ Motion to Dismiss (Doc. 10-1), which is incorporate by reference,

Plaintiffs’ claim that Defendants’ filing of lawsuits under the Americans with

Disability Act (“ADA”) constituted criminal racketeering under the Racketeering


                                          1
       Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 2 of 33




and Corrupt Practices Act, 18 U.S.C. §§ 1961 and 1962 (Doc. 1 at ¶1), is

unsupported by both fact and law.

      The crux of Plaintiffs’ Complaint is that “Defendants’ lawsuit complaints

[sic] set forth false statements and assertions without which they would be unable

to prosecute any of the ADA cases filed.” (Doc. 1 at ¶31). Plaintiffs allege that

“[t]he lawsuits initiated by Defendants are part of a criminal enterprise that lacks

merit, are frivolous and vexatious based on false assertion regarding visits to

establishments, encountered barriers alleged discrimination and intent to return.”

(Doc. 1 ¶30).

      Although the Complaint should be dismissed prior to discovery and prior to

introduction of any evidence,1 Defendants file this Motion to Disqualify because,

were the case ever to survive dismissal, Plaintiffs’ Counsel would have to be

disqualified. Defendants understand fully that motions to disqualify counsel are

disfavored by courts and that they are seldom granted, and that this Motion may be

mooted by the granting of the Motion to Dismiss. Nevertheless, because the


1
 As explained in the Brief in Support of the Motion to Dismiss, the Complaint is
frivolous and should be dismissed because (a) RICO claims may not, as a matter of
law, be predicated on the filing of lawsuits; (b) the RICO claims are barred by res
judicata because the ADA Cases are between the same parties, raise the same
issues, and have been finally adjudicated; and (c) the Complaint does not come
close to meeting the pleading requirements of Iqbal, Twombley or Rule 9(b). (See
generally Doc. 10-1).
                                          2
       Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 3 of 33




Motion to Disqualify should so clearly be granted, it is appropriate for Plaintiffs to

file it at this time: Plaintiffs’ Counsel in this case were counsel to the defendants in

the ADA Cases, and hence are witnesses to the alleged representations made in

those cases by Defendants Craig J. Ehrlich, Ehrlich & Schapiro, LLC and Law

Offices of Craig J. Ehrlich, LLC (the “Lawyer Defendants”). As such, they must be

disqualified.

      II.       FACTUAL BACKGROUND

      As examples of Defendants’ allegedly wrongful behavior, Plaintiffs’

Complaint cites two cases filed by Defendants in the Northern District: Yvonne

Brown v. N.N.U, Inc. et al. (1:17-cv-03560-RWS) and Dakota Holt v. Bhupendra

Ghandi (1:19-cv-00692-MLB) (Doc. 1 at ¶33-35) (collectively “the ADA Cases”).

A brief summary of the ADA Cases shows that Plaintiffs’ Counsel are material

witnesses to the alleged misrepresentations by the Lawyer Defendants.

      A.        Dakota Holt v. Bhupendra Ghandi

      Paragraph 34 of Plaintiffs’ Complaint references the adjudicated matter of

Holt v. Ghandi, filed on February 8, 2019. (Doc. 1 at ¶ 34), alleging that “Plaintiff

Bhendra Ghandi filed a Motion to Dismiss and Motion to Deem Plaintiff a

Vexatious Litigant and Motion for Prefiling Order Prohibiting Filing New

Litigation without Leave of Court and For Monetary Sanctions.” (Doc. 1 at ¶ 34).

                                           3
       Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 4 of 33




These motions were prepared and filed by Plaintiffs’ present counsel. (Doc. 1-1,

Exhibit M, pp. 112-159).

      Paragraph 34 of the Complaint further alleges that “Defendant Craig Ehrlich

and the Law Offices of Craig J. Ehrlich, LLC demanded settlement via aggressive

and harassing emails and ultimately dismissed the case with prejudice.” (Doc. 1 at

¶ 34). This paragraph references emails from Ehrlich to Plaintiffs’ counsel, found

at Exhibit N to the Complaint, at Doc. 1-1 at pp. 174-175. An examination of those

emails reveals that both Hassan H. Elkhalil and Charlotte H. Carter had telephone

conversations with Defendant Craig J. Ehrlich regarding the resolution of the

Ghandi matter and facts regarding Plaintiffs’ allegations. (Doc. 1-1 at Exhibit N,

pp. 181-183).

      On March 20, 2019, Craig Ehrlich and Plaintiffs’ Counsel exchanged an

additional series of emails documenting Ehrlich’s inspection of the Ghandi

property, and his confirmation that Ghandi had undertaken repairs and

modifications to the subject property to bring it into compliance with the 1991

ADAAG Standards. (Doc. 1-1 at Exhibit N, pp. 181-183). In a subsequent email

exchange, Ehrlich and Plaintiffs’ Counsel agreed that in light of the modifications

to the property, a stipulation to dismiss was appropriate. (Doc. 1-1 at Exhibit N, pp.



                                          4
       Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 5 of 33




181-183). On April 4, 2019, a Joint Stipulation of Dismissal with Prejudice was

entered by Ehrlich and Plaintiffs’ counsel. (Doc. 1-1 Exhibit N, pp. 185-187).

      Neither Ehrlich nor any of the Defendants in this case had direct contact

with Bhupendra Ghandi. All communications in that case were by and between

Ehrlich and Plaintiffs’ counsel. Thus, all of these alleged misrepresentations in the

underlying Ghandi matter were made to Plaintiffs’ Counsel. According to

Plaintiffs’ own (concededly impausible) allegations, it would be Plaintiffs’ counsel

that were misled, Plaintiffs’ Counsel that reasonably relied on the alleged

misrepresentations to their client’s detriment, and Plaintiffs’ Counsel that were

pressured to settle that matter, thus making them indispensable witnesses in the

Ghandi matter requiring that they be deposed and testify at trial. Plaintiffs’

Counsel also should have conducted an investigation into the matter, and facts

resulting from that investigation would also be discoverable, requiring Plaintiffs’

Counsel to testify in both depositions and at trial.

      B. Yvonne Brown v. N.N.U., Inc. and A & Y Family Group, Inc.

      Paragraph 33 of Plaintiffs’ Complaint references the adjudicated matter of

Yvonne Brown v. N.N.U., Inc. and A & Y Family Group, Inc., filed on September

14, 2017. (Doc. 1 at ¶ 33). Brown v. N.N.U. was resolved via a fully executed

Consent Decree which was subsequently approved by the Court on November 9,

                                           5
          Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 6 of 33




2017. Under the Consent Decree, the ADA case Defendants had until November

7, 2019 to complete the repairs and modifications set forth in Exhibit “1” to the

Consent Decree. See Fully Executed Consent Decree, attached as Exhibit A.

Paragraph 33 of the Complaint alleged, inter alia, “[t]o date, there has been no

follow up as to A&Y Group, Inc.’s compliance with repairs and/or modifications

by any named Defendants. (Doc. 1 at ¶ 33).

         Paragraph 36 of Plaintiffs’ Complaint alleges, “Upon information and belief,

Plaintiff alleges Defendants allegations made in the prior litigation were false.”

(Doc. 1 at ¶ 36). Plaintiffs’ Complaint also alleges Defendants filed “[f]alse

pleadings, declarations and correspondence with the court and false discovery

responses.” (Doc. 1 at ¶ 44 and 45). While no declarations or discovery responses

were served or exchanged in the Brown v. N.N.U. matter, the same is true of

Plaintiffs’ Counsel: each of the alleged misrepresentations by Defendants would

have been made to Plaintiffs’ Counsel directly. In the unlikely event this case is not

dismissed, they are indispensable witnesses that must be deposed and testify at

trial.

         III.   ARGUMENT AND CITATIONS OF AUTHORITY

         A. Legal Standards

         Northern District of Georgia Local Rule 83.1(C), Standard of Professional

                                           6
        Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 7 of 33




Conduct, states, in relevant part:

        All lawyers practicing before this Court shall be governed by and
       shall comply with the specific rules of practice adopted by this Court
       and, unless otherwise provided, with the Georgia Rules of
       Professional Conduct contained in the Rules and Regulations of the
       State Bar of Georgia and with the decisions of this Court interpreting
       these rules and standards.

       The Georgia Bar Rules of Professional Conduct, Rule 3.7 entitled “Lawyer

as Witness” states, in relevant part:

       A lawyer shall not act as advocate at a trial in which the lawyer is
       likely to be a necessary witness except where: 1) the testimony relates
       to an uncontested issue; 2) the testimony relates to the nature and
       value of legal services rendered in the case; or 3) disqualification of
       the lawyer would work substantial hardship on the client.

       The comments under Rule 3.7 are particularly instructive in light of the facts

of this case:

       [1] Combining the roles of advocate and witness can prejudice the
       opposing party and can involve a conflict of interest between the
       lawyer and client.

       [2] The opposing party has proper objection where the combination of
       roles may prejudice that party's rights in the litigation. A witness is
       required to testify on the basis of personal knowledge, while an
       advocate is expected to explain and comment on evidence given by
       others. It may not be clear whether a statement by an advocate-witness
       should be taken as proof or as an analysis of the proof.

       The significant likelihood of juror confusion due to Plaintiffs’ Counsels’

testimony at trial supports their disqualification:

                                           7
       Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 8 of 33




      If a jury trial is requested, “there is great potential for juror confusion
      about which role the lawyer is serving during trial.” Clough v.
      Richelo, 274 Ga. App. 129, 137, 616 S.E.2d 888, 895 (2005). “ ‘A
      witness is required to testify on the basis of personal knowledge,
      while an advocate is expected to explain and comment on evidence
      given by others. It may not be clear [to the factfinder] whether a
      statement by an advocate-witness should be taken as proof or as an
      analysis of the proof.’ ” Id. (alteration in original) (quoting Ga. R.
      Prof. Conduct 3.7, Cmt. (2)). As a result, “[i]t has been recognized
      that, if an attorney will appear at trial as a ‘necessary witness’ under
      Rule 3.7(a), disqualification of that attorney as trial counsel is
      appropriate.” McLaughlin, 295 Ga. at 611, 761 S.E.2d at 292.

Dunn v. Stewart, No. 4:17-CV-00134-HLM, 2017 WL 11151583, at *2 (N.D. Ga.

Sept. 21, 2017).

      Moreover, where it is determined early in the proceedings that a lawyer is

likely to assume the dual role of both witness and advocate, a court’s interest in

efficient administration of the proceedings favors disqualification:

      Finally, it is conceivable that Mr. Price could be called as a witness. . .
      Granted, that event may not occur, but if it does, it could be
      detrimental to the disposition of this case. If Mr. Price elects (or is
      forced) to take the stand, then he would be acting as both an advocate
      and a witness. That dual role is not allowed under Rule 3.7(a). See
      also United States v. Arrington, 867 F.2d 122, 126 (2d Cir. 1989)
      (“Once a jury sees an attorney take an oath on the witness stand, it
      may accord testimonial weight to that which he has argued, or it may
      place undue weight on the testimony of an officer of the court.”
      (citation omitted)). . . It is obviously better for the fair administration
      of justice if this potential problem can be obviated now.

United States v. Smith, No. 4:05-CR-57-8-HLM, 2006 WL 8429192, at *3 (N.D.

Ga. Jan. 27, 2006).
                                           8
        Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 9 of 33




       “Rule 3.7 requires disqualification of an attorney if an attorney is a

necessary witness to an action. A lawyer is a ‘necessary’ witness under Rule 3.7 if

his or her testimony is material and unobtainable elsewhere.” Rosen v. Protective

Life Ins. Co., No. 1:09 CV 03620 WSD, 2010 WL 2014657, at *13 (N.D. Ga. May

20, 2010) (citation omitted).

       b.     Plaintiffs’ Counsel are Necessary Witnesses and Must Be
              Disqualified

       Here, since all of the alleged misrepresentations made by Defendants to

Plaintiffs were made to Plaintiffs’ Counsel, and not to Plaintiffs themselves, the

testimony to be elicited from Plaintiffs’ Counsel cannot be obtained elsewhere.

       In Hutchinson v. Spanierman, 190 F.3d 815, 828 (7th Cir. 1999), the

Seventh Circuit upheld the disqualification of a plaintiffs’ attorney in a strikingly

similar case involving an attorney who had represented one of the parties in

litigation that became the subject matter of the subsequent lawsuit. The plaintiff

in the Hutchinson matter was required to obtain other counsel in an attorney

malpractice and RICO action against because his attorney was a necessary witness

under Rule 3.7 of the Indiana Rules of Professional Conduct.2 The district court


2
 Rule 3.7 of the Indiana Rules of Professional Conduct are identical to Rule 3.7 of the Georgia
Rules of Professional Conduct: “Rule 3.7. Lawyer as Witness: (a) A lawyer shall not act as

                                               9
        Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 10 of 33




disqualified Hutchinson’s attorney from the RICO action against the defendant

attorneys because the attorney was a material participant in telephone calls with the

defendant attorneys. Id. This mirrors the fact pattern now before the Court.

       In Stewart v. Bank of America, N.A., 203 F.R.D. 585, 586-87 (M.D. Ga.

2001), a plaintiff’s counsel was disqualified as a necessary witness concerning

contested material facts. In Stewart, the attorneys were the sole negotiators for

plaintiffs at foreclosure sale. The court held the attorneys’ testimony was essential

in establishing whether a valid foreclosure sale actually took place. “Any

statements they would make at trial regarding the foreclosure or any subsequent,

related events would completely confuse a jury because they would attribute too

much, or possibly too little, weight to the attorneys’ testimony.” Stewart, 203

F.R.D. at 587.

       Plaintiffs’ Complaint action alleges the Defendants, through the Defendant

Attorneys, submitted false claims about the extent of Defendants’ disability,

alleged visits to the business establishments being sued, false claims regarding

encountering barriers, false claims having suffered difficulty, discomfort, or


advocate at a trial in which the lawyer is likely to be a necessary witness unless: (1) the
testimony relates to an uncontested issue; (2) the testimony relates to the nature and value of
legal services rendered in the case; or (3) disqualification of the lawyer would work substantial
hardship on the client. (b) A lawyer may act as advocate in a trial in which another lawyer in the
lawyer's firm is likely to be called as a witness unless precluded from doing so by Rule 1.7 or
Rule 1.9.” See https://www.in.gov/judiciary/rules/prof_conduct/#_Toc461714680.
                                                10
       Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 11 of 33




embarrassment and false claims regarding an intent to return to the business

establishment in an effort to establish standing. Plaintiffs’ Counsel are witnesses

to the alleged misrepresentations made by Defendants. It would be, and can only

be, Plaintiffs’ Counsel that reasonably relied upon these misrepresentations.

      Paragraph 34 of the Complaint alleged Defendant Craig Ehrlich and the Law

Offices of Craig J. Ehrlich, LLC “demanded settlement via aggressive and

harassing emails.” (Doc. 1 at ¶34). The Complaint attached as Exhibit N, emails

exchanged between Plaintiffs’ Counsel and Craig Ehrlich. These emails reference a

number of telephone calls between Plaintiffs’ Counsel and Craig Ehrlich. These

calls are relevant to a number of issues identified in the Complaint including, but

not limited to: whether the ADA violations are “false” (Doc. 1 at ¶7), whether

Plaintiffs were pressured to settle because it is cheaper to settle than to litigate the

merits of the action (Doc. 1 at ¶24) and whether Defendants file their claims for

their own greed and financial gain without concern that the properties are remedied

in ADA Compliance (Doc. 1 at ¶ 26). It was Plaintiffs’ Counsel, not Plaintiffs

themselves, who were the sole parties to these telephone conversations that are

purportedly illicit, and only Plaintiffs’ Counsel can testify to the contents of those

conversations. It was Plaintiffs’ Counsel, not Plaintiffs themselves, who received

these purportedly harassing settlement demands, and only Plaintiffs’ Counsel can

                                           11
         Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 12 of 33




testify to the complexion of those demands and how a determination was made that

it was more prudent to settle and modify the properties at issue rather than litigate

the cases on the merits. There was no discovery exchanged in either case; it is only

Plaintiffs’ Counsel who can testify to the evidence in their files that resulted in

those determinations and only Plaintiffs’ Counsel who can testify with regard to

the issue of reasonable reliance, an indispensable component of their claims.

      Assuming that this case survives dismissal, Plaintiffs’ Counsel are not only

necessary witnesses, they are indispensable witnesses to both Plaintiffs’ allegations

and Defendants’ defense of those claims. As such, they are improperly assuming

the roles of both witnesses and advocates, and must be disqualified.

   IV.     CONCLUSION

      That Plaintiffs’ Counsel are material and necessary witnesses to the

allegations in the Complaint underscores the reasons for dismissing the case in the

first place. When a litigant or a lawyer makes allegedly false representations in a

lawsuit, the forum for the adjudication of the falsity of those representations is in

the lawsuit itself, not in a separate RICO action filed after the underlying lawsuit

has been finally resolved. However, if the case is not dismissed, Plaintiffs’

Counsel may not represent Plaintiffs in this case because they are material and

necessary witnesses to the allegations. See Hutchinson, 190 F.3d at 828 (“a lawyer

                                          12
       Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 13 of 33




shall not act as an advocate at a trial in which the lawyer is likely to be a necessary

witness”); Stewart, 203 F.R.D. at 587 (disqualifying plaintiff’s counsel as

“necessary, material eyewitnesses to the several transactions that are the subject

matter of th[e] case”).

      Respectfully submitted,

      This 27th day of September, 2019.

                                        /s/Bruce P. Brown
                                        Bruce P. Brown
                                        Counsel for Defendants
                                        Georgia Bar No. 064460
                                        BRUCE P. BROWN LAW LLC
                                        1123 Zonolite Road NE, Suite 6
                                        Atlanta, GA 30306
                                        Phone: (404) 881-0700
                                        bbrown@brucepbrownlaw.com




                                          13
      Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 14 of 33




                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                            /s/ Bruce P. Brown
                                            Bruce P. Brown




                                       14
       Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 15 of 33




                         CERTIFICATE OF SERVICE
      I have this day served counsel of record with a copy of the foregoing Motion

to Disqualify via the Court’s electronic filing system.

      This 27th day of September, 2019.


                                       /s/Bruce P. Brown
                                       Bruce P. Brown




                                          15
Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 16 of 33




                                                                  E
                                                                  X
                                                                  H
                                                                   I
                                                                  B
                                                                   I
                                                                  T


                                                                  A
      Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 17 of 33
       Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 2 of 18




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               A T L A N T A DIVISION

Y V O N N E BROWN,

        Plaintiff,
                                               C I V I L ACTION
vs.
                                               FILE No. l:17-cv-03560-RWS
N.N.U., INC. and
A «& Y F A M I L Y GROUP, INC,

        Defendants.

                                CONSENT D E C R E E

        This Consent Decree (this "Agreement") is made and entered into by and

between Yvonne Brown ( " P l a i n t i f f ) on the one hand, and N.N.U., Inc. ("NNU")

and A & Y Family Group, Inc. ( " A & Y " ) on the other (together, N N U and A & Y

shall be referenced as "Defendants,") (Plaintiff and Defendants shall be referenced

as the "Parties"). This Agreement is made as a compromise between the Parties for

the complete and final settlement of their claims, differences, and causes of action

with respect to the dispute described below,

                                     PREAMBLE

        W H E R E A S , on September 14, 2017, Plaintiff asserted claims for injunctive

relief against Defendants, based upon purported violations of Title I I I o f the

Americans with Disabilities Act, 42 U.S.C. 12181, et seq. ("ADA") and related
     Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 18 of 33
      Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 3 of 18




claims for relief respecting the real property located at or about 3195 Austell Road,

Marietta, Georgia 30008; (the structure situated upon such real property shall be

referenced as the "Facility" and the real property such structure is situated upon

shall be referenced herein as the "Property"); and

       W H E R E A S , the Parties desire to compromise and fully and finally resolve

and settle all actual and potential claims or litigation between them, to avoid the

uncertainty, time and expense that would accompany such litigation; and

       W H E R E A S , the Parties have agreed to enter into this Agreement pursuant to

which each and every claim and/or cause of action asserted or that could have been

asserted by Plaintiff against Defendants shall be fiiUy, forever, and finally released;

       NOW, T H E R E F O R E , in consideration of the covenants         and mutual

promises and agreements contained herein, and other valuable consideration, the

sufficiency of which is hereby acknowledged, the Parties agree as follows:

1.      Attorney's Fees and Costs

        1.1   The Parties shall execute this Agreement and P l a i n t i f f s Counsel,

Ehrlich & Schapiro, L L C , shall prepare a Joint Stipulation to Approve Consent

Decree and Dismiss with Prejudice ("Joint Stipulation") to be distributed to all

Parties for execution. Defendants agree to pay to P l a i n t i f f s Counsel, within

fourteen (14) days of the entry by the Court of the Order Approving Consent



                                           2
   Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 19 of 33
    Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 4 of 18




Decree and Dismissal of Defendants with Prejudice (the "Order"), attorney's

fees and costs of litigation in the amount o f $4,250.00 (Four Thousand Two

Hundred Fifty Dollars and No Cents).        Said payment shall be made payable to

"Ehrlich & Schapiro, L L C l O L T A " and delivered to Ehrlich & Schapiro, L L C ,

1123 Zonolite Road, N.E., Suite 8-B, Atlanta, Georgia 30306.

       1.2   Upon delivery to Plaintiffs Counsel of the fully executed Agreement,

Plaintiff shall promptly file the Joint Stipulation to Approve Consent Decree and to

Dismiss with Prejudice, attaching a copy of the fully executed Agreement and

proposed order of dismissal with prejudice.

       1.3   Plaintiff agrees to take any and all additional steps required to obtain

dismissal of the Action as set forth above. Except as set forth herein, each Party

shall be responsible for payment of her or its own litigation expenses, costs and

attorneys' fees.

       1.4   Plaintiff and Plaintiffs Counsel acknowledge and agree that they are

solely and entirely responsible for the payment and discharge of all federal, state,

and local taxes, i f any, that may, at any time, be found to be due upon or as a result

of the Payment hereunder. Plaintiff and Plaintiffs Counsel, and each of them,

expressly acknowledge that Defendants have not made any                representations

regarding the tax consequences of any Payment received pursuant to this



                                          3
     Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 20 of 33
      Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 5 of 18




Agreement.

        1.5     The Parties agree that a condition precedent for the validity of this

Agreement is the Court's retaining jurisdiction to enforce the Agreement.

2.      Alterations or Modifications to the Facilities

          2.1   The Parties hereto acknowledge and stipulate that Defendants shall

modify or alter the items expressly identified by and in the manner specified in

"Exhibit 1," The repairs or modifications identified in "Exhibit 1" shall be

completed in all respects no later than twenty-four (24) months from the entry of

the Order. The time period for completion by Defendants shall be subject to acts

o f God, force majeure, or events beyond the control of Defendants, such as

inability to obtain building or zoning permits, failure of the city/county or state

inspectors      to   make    inspections,   city/county/state   work   on    adjacent

roadways/sidewalks which delay implementation of this Agreement, contractor

defaults or work stoppages. In the event o f such unforeseen circumstances, the

time period for completion o f the alterations or modifications in "Exhibit 1" shall

be extended by the number of days reasonably attributable to such delay-causing

event as long as Defendants provide notice to Plaintiffs Counsel prior to the

original completion date set forth above. Either N N U or A & Y may provide this

notice.



                                            4
  Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 21 of 33
   Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 6 of 18




       2.2     Upon completion of the alterations and modifications set forth in

"Exhibit 1," Defendants shall provide written notice by certified or registered mail,

or via electronic mail, to Plaintiffs Counsel. Either N N U or A & Y may provide

this notice.

       2.3      I f the modifications or alterations described in "Exhibit 1" conflict

with Georgia law, building construction standards, county or city regulations or

codes, or any other statute, act, law, rule, regulation, code, standard, or state or

local governing body whatsoever. Defendants shall attempt to identify and

implement a reasonable alternative solution or variance should a readily achievable

one exist. I f any such alternative solution is applied by Defendants, Defendants

agree to notify Plaintiffs Counsel of the same prior to initiating any such

alternative solution. It is a material provision of this Agreement that Plaintiff shall

approve any altemative solution(s) prior to its (or their) implementation, and

further. Plaintiffs approval of any altemative solution(s) proposed by either

Defendant shall not be unreasonably withheld.

       2.4     The Parties stipulate that after Plaintiffs Counsel receives notice o f

the completion of the alterations or modifications described in "Exhibit 1" or after

the elapse of the twenty-four (24) month time period set forth in Paragraph 2.1

above, whichever is sooner. Plaintiff may inspect the Facility to ensure that



                                           5
     Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 22 of 33
      Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 7 of 18




Defendants have completed the modifications or alternations described in "Exhibit

1" Defendants shall provide Plaintiff or her designated representative reasonable

access to the Facility to verify completion of the work described in "Exhibit 1."

        2.5   I f an inspection contemplated herein reveals that any of the alterations

or modifications described in "Exhibit 1" have been performed in a manner that

does not materially comply with "Exhibit 1," Plaintiff shall have the right to

enforce this Agreement pursuant to Paragraph 3, below.

        2.6   It is agreed by the Parties that upon all of the modifications being

completed as set forth in "Exhibit 1," the Facility and Property will be deemed

fully compliant with the A D A pursuant to the readily achievable standard.

3.      Enforcement Provisions

        I f Plaintiff contends that an inspection performed pursuant to Paragraph 2.4

of this Agreement reveals that any of the alterations and/or modifications described

in "Exhibit 1" have been performed in a manner that does not materially comply

with "Exhibit 1" Plaintiff shall provide notice to Defendants via certified mail at

the address listed in Paragraph 6.1 o f this Agreement, below. Defendants shall

have one hundred and twenty (120) days after receipt o f such notice to cure any

alleged non-compliant alterations and modifications. I f Defendants do not cure the

alleged non-compliant alterations or modifications. Plaintiff shall have the right to



                                           6
     Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 23 of 33
      Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 8 of 18




move this Court to enforce this agreement.

4.       Compromise

         The Parties agree and aciaiowledge that this Agreement is the result of a

compromise and shall never be construed as an admission of any liability,

wrongdoing, or responsibility on the part of the Released Parties (as defined in

paragraph 5.1 below). Defendants expressly deny any such liability, wrongdoing,

or responsibility.

5.       Release Given By Plaintiff in Favor of Defendants

         5.1   In exchange for the good and valuable consideration set forth herein,

Plaintiff and her respective agents, members, successors, assigns, parent entities,

subsidiary entities, heirs, officers, predecessors, directors, affiliated persons and/or

entities, and anyone claiming by or through them (collectively, the "Releasing

Parties"), hereby       fiilly   and   finally   release, acquit,    satisfy, and    discharge

Defendants, and each of their respective agents, predecessors, successors, assigns,

heirs,    parent   entities,     subsidiary   entities,   officers, directors,   shareholders,

employees, attorneys, affiliated persons or entities, and all current and former

tenants or lessees of the Facility (collectively, the "Released Parties"), of and from

any and all legal or equitable claims, demands, liabilities, debts, judgments,

damages, expenses, actions, or causes o f action arising under Title I I I o f the



                                                 7
     Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 24 of 33
      Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 9 of 18




A D A and/or any other federal, state, or local law governing access features and

policies for persons with disabilities at public accommodations whether before

any federal, state, or local agency, court o f law, or in any other forum, and any

and all claims that could have been alleged in the Action regarding the Facility.

This release also includes all claims for attorney's fees and costs, expert fees and

costs, or any other fee or cost incurred to date, with the exception of (a) the

attorney's fees and costs set forth in Paragraph 1.1, above, and (b) any attorney's

fees and costs resulting from any future action taken by any of the Parties to

enforce the terms of this Agreement.

        5.2   As a material inducement for Defendants to enter into this Agreement,

Plaintiff represents and warrants that she is not aware o f any pending tort, contract,

or other legal claims against Defendants, other than the specific claims brought in

this Action under Title III of the A D A , which are released under this Agreement.

        5.3   Plaintiff represents and warrants that no portion o f any of the matters

released by this Agreement and no portion of any recovery or settlement to which

they might be entitled have been assigned or transferred to any other person, firm,

or corporation not a Party to this Agreement, in any manner, including by way of

subrogation or operation o f law or otherwise.

6.      Notice



                                          8
     Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 25 of 33
     Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 10 of 18




         6.1   Unless otherwise provided in this Agreement or by law, all notices or

other communications required or permitted by this Agreement or by law to be

served on or delivered to any Party to this Agreement shall be delivered as follows:

         To Plaintiff:

         Yvonne Brown
         c/o Ehrlich & Schapiro, L L C
         1123 ZonoHte Road, N.E. Suite 8-B
         Atlanta, Georgia 30306
         Fax: (855) 415-2480
         notice@ehrlichlawoffice.com

         To Defendants:

         N.N.U., Inc. and
         A & Y Family Group, Inc
         c/o Elkhalil Law, P.C.
         Hassan Elkhalil
         1950 North Park Place, Suite 550
         Atlanta, Georgia 30339
         Fax: (404) 537-1710
         Hassan@elkhalillaw.com

        6,2    Any Party may change such address for the purpose of this paragraph

by giving timely written notice of such change to the other Parties to this

Agreement in the manner provided in this paragraph.

7.      Free Wilt

        The Parties acknowledge that each has had an opportunity to consult with

counsel of their own choosing concerning the meaning, import, and legal



                                            9
     Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 26 of 33
     Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 11 of 18




significance of this Agreement, and that each has done so to the extent desired. In

addition, the Parties acknowledge that they each have read this Agreement, as

signified by their signatures hereto, and are voluntarily executing the same after

having had the opportunity to seek the advice of counsel for the purposes and

consideration herein expressed.

8.      Miscellaneous Terms and Conditions

        8.1   This Agreement contains the complete settlement agreement between

the Parties. Any and all prior agreements, representations, negotiations, and

understandings between the Parties, oral or written, express or implied, with

respect to the subject matter hereof are hereby superseded and merged herein

        8.2   This Agreement may be executed in counterparts or by copies

transmitted by facsimile or email, all o f which shall be given the same force and

effect as the original.

        8.3   This Agreement may be modified only by a written document signed

by all of the Parties. No waiver of this Agreement or of any of the promises,

obligations, terms, or conditions hereof shall be valid unless it is written and signed

by the Party against whom the waiver is to be enforced.

        8.4   This Agreement shall be binding upon the Parties hereto, their

predecessors, successors, parents, subsidiaries, affiliates, assigns, agents, directors,



                                           10
  Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 27 of 33
  Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 12 of 18




attorneys, officers, families, heirs, spouses, and employees.

       8.5    I f any provision o f this Agreement shall be finally determined to be

invalid or unenforceable under applicable law by a court of competent jurisdiction,

that part shall be ineffective to the extent of such invalidity or unenforceability

only, without in any way affecting the remaining parts of said provision or the

remaining provisions of this Agreement.

       8.6    The Parties acknowledge that they have reviewed this Agreement in

its entirety and have had a full opportunity to negotiate its terms, and therefore

waive all applicable rules of construction that any provision of this Agreement

should be construed against its drafter and agree that all provisions of the

Agreement shall be consti-ued as a whole, according to the fair meaning of the

language used.

       8.7   Plaintiff represents that, other than the Action, she has not filed or

authorized the filing of any complaints, charges, or lawsuits against Defendants

with any federal, state, or local court, governmental agency, or administrative

agency relating to the subject Facilities, and that if, unbeknownst to Plaintiff, such

a complaint, charge, or lawsuit has been filed on her behalf, she or it w i l l use her or

its best efforts to cause it immediately to be withdrawn and dismissed with

prejudice.



                                            11
  Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 28 of 33
  Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 13 of 18




      8.8    The parties and their Counsel agree to execute any and all further

documents and perform any and all further acts reasonably necessary or useful in

carrying out the provisions and purposes of this Agreement.

      8.9     In any action or other proceeding to enforce rights under this

Agreement, the prevailing Party shall recover from the losing party all attorneys'

fees, litigation expenses, and costs.

      8.10 The Parties acknowledge that all Recitals and/or "WHEREAS"

clauses preceding Paragraph       1 are incorporated as a material part of this

Agreement,

      8.11 This Agreement is entered into in, and shall be governed, construed

and interpreted in accordance with the substantive laws of, the State of Georgia,




                      [signatures appear on the following page]



                                         12
     Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 29 of 33
     Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 14 of 18




         IN W I T N E S S W H E R E O F , the Parties have executed this agreement as of

the date(s) set forth below:

                                   PLAINTIFF




                                  N.N.U., Inc.

                                  By:

                                  As its:

                                  Date

                                  «A&Y"




                                  A & Y Family Group, Inc.

                                  By:

                                  As its;

                                  Date




                                            13
  Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 30 of 33
  Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 15 of 18




         I N WITNESS WHEREOF, the Parties have executed this agreement as of

the date(s) set forth below:

                               "PLAINTIFF"




                               Yvonne Brown

                               Date

                               "NNU"




                               N.N.U., Inc.

                               By: J ^(4 fCf^l^ila-
                               As its:                ^ -CD-^^' - y —

                               Date      1i   \ C'>    I )   n

                               •A&Y'




                               By: if^^-t.ibcC'^ A S d H i r U
                               As its: WcS{clm\-
                               Date      \\^-oC-


                                         13
     Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 31 of 33
     Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 16 of 18




                                     EXHIBIT 1

1.      Where appHcable, accessible parking spaces on the Property and their

associated adjacent access aisles shall be modified so that they have a slope equal

to, or less than, 1:48 (one to forty-eight), in compliance with section 502,4 of the

2010 A D A A G standards.

2.      A l l access aisles adjacent to accessible parking spaces on the Property will

be either (a) relocated so that there is no accessible ramp present in the access

aisle, or (b) accessible ramps will be removed from the access aisles and replaced

with a curb cut ramp, in compliance with section 502.4 of the 2010 A D A AG

standards.

3.      A l l accessible parking spaces on the Property will have proper identification

signs installed and/or modified so that they comply with the provisions of section

502.6 of the 2010 A D A A G standards.

4.      Additional accessible parking spaces will be created on the Property so that

the total number and distribution of accessible parking spaces complies with

sections 208.3 and 502 of the 2010 A D A A G standards to the maximum readily

achievable extent.

5.      The credit card slot and/or actuators on the gas pumps servicing the Property

w i l l be reduced to a height not exceeding 54 (fifty-four) inches from the finished

                                           1
     Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 32 of 33
     Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 17 of 18




floor (or ground), in compliance with section 308.3.1 of the 2010 A D A A G

standards.

6.      Shopping carts and other items in close proximity to the restroom doors o f

the Facility will be removed to provide for sufficient minimum maneuvering

clearance for the restroom entrance, in compliance with section 404.2.4 of the 2010

A D A A G standards.

7.      Restrooms signage that complies with sections 216.8 and 703 of the 2010

A D A A G standards w i l l be installed at the Facility.

8.      The door leading to the restrooms of the Facility will have its operable

hardware replaced with door hardware that complies with section 404.2.7 o f the

2010 A D A A G standards installed.

9.      Where applicable, the sinks and vanities in the restrooms of the Facihty will

be modified and/or replaced with sinks and vanities that provide for adequate knee

and toe clearance, in compliance with section 306 of the 2010 A D A A G standards.

10.     The lavatories and/or sinks in the restrooms of the Facility will be insulated

or reconfigured to cover any exposed pipes and surfaces, to protect against contact,

in compliance with of section 606.5 o f the 2010 A D A A G standards.

11.     The commodes in the accessible stalls in the restrooms of the Facility will be

modified so that the flush control is located on the open side of the accessible stall,

                                              2
  Case 1:19-cv-03511-SDG Document 11 Filed 09/27/19 Page 33 of 33
  Case 1:17-cv-03560-RWS Document 12-2 Filed 11/09/17 Page 18 of 18




in compliance with section 604.6 of the 2010 A D A A G standards.

12.   The grab bars/handrails adjacent to the commodes in the accessible toilet

stalls in the restrooms of the Facility w i l l be reinstalled, modified and/or replaced

so that they comply with the provisions of section 604.5 of the 2010 A D A A G

standards.

13.   The mirrors in the restrooms of the Facility will be lowered so that the

bottom edge of the reflective surface of such mirrors is no more than forty (40)

inches from the finished floor, in compliance with section 603.3 of the 2010

A D A A G standards.




                                           3
